Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 12/22/2020, are accepted and do not introduce new matter. 
Previous 112(b) rejections of claims 4 and 12 are withdrawn. 
Claims 1-3 and 5-15 are pending; claims 13-15 are new; claim 4 is cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 discloses: “wherein the spray end of each arm includes a paint spray assembly that produces a paint fan ranging from 6 to 14 inches.” This is indefinite because the spray fan of a nozzle widens as the spray moves away from the nozzle. In other words, any given wide spray pattern can have the claimed fan ranges depending on how far the target surface is. In order for this limitation to be definite, it would need to disclose how far the target is from the nozzle, i.e. “the paint fan ranging from 6 to 14 inches at distance X from the nozzle”; or it would need to disclose that the spray fan has a maximum fan range of 6 to 14 inches before the spray pattern dissolves in mid-air. 
Claim 6 recites the limitation "the total of the fan sizes" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-10 and 15 are indefinite for depending on claim 6. 
Claim 11 recites the limitation "the points" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation: “where the length of the dual-headed paint spray wand is measured from the spray ends of the two arms along a line that runs across the central feed tube through the points where each arm splits from the central feed tube”. This is considered indefinite because it is not actually claiming any limitations. It’s 
Claims 12-14 are indefinite for depending on claim 11.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison (U.S. 5,595,451).
Regarding claim 1, Harrison teaches a dual-headed paint spray wand (78, seen in Fig 1-3) having a length and width (78 has a length extending in the longitudinal direction of 80 and a width extending perpendicular to 80) and a central feed tube (80) split into two arms (96 and 98) where each arm has a spray end (120 and 122) and where the spray end includes threading for coupling to a spray head (defined at spray housings 140 and 142) capable of spraying paint and producing a paint fan when in use (as disclosed in Col 6, lines 28-34 the spray pattern is fan shaped; as disclosed in the abstract, the device uses paint), where the spray ends of the two arms are separated at a predetermined distance from one another along the length of the dual-headed paint spray wand (as seen in Fig 3, the two arms are separated at base swivel 90), with one arm positioned on each side of the central feed tube to permit the paint fan produced by the spray ends of the two arms when in use to overlap (as seen in Fig 3, the arms are positioned 
Regarding claim 2, Harrison teaches the wand of claim 1, where the paint overlap is a 40 to 50 percent overlap of the two paint fans produced by the two arms (since the spray heads swivel, as seen in Fig 3, the device is capable of overlapping the sprays within the claimed range).  
Regarding claim 3, Harrison teaches the wand of claim 1, where the predetermined distance between of the two arms is between 3 to 8 inches (since the arms swivel, as seen in Fig 3, the device is capable of placing the two arms at a distance of 3 to 8 inches).  
Regarding claim 5, as best understood, Harrison teaches the wand of claim 1, where the spray end of each arm includes a paint spray assembly that produces a paint fan ranging from 6 

Regarding claim 6, Harrison teaches a method for painting a surface, the method including the step of providing a dual paint spray wand (78, seen in Fig 1-3) that includes two arms each (96 and 98) having a corresponding spray head (defined at spray housings 140 and 142) which are horizontally aligned when in the upright position (since they pivot around 3 different axis, as seen in Fig 3, spray heads 140 and 142 can be aligned, as claimed) and produce paint spray fans of predetermined sizes (as disclosed in Col 6, lines 28-34) and that are separated from one another by a distance that is less than the total of the fan sizes produced by the horizontally aligned spray heads (since the spray heads can be adjusted in relation to one another, they can be placed at a distance that is less than the total of the fan sizes); and where the two arms are angled upward in directionally opposing fixed relationship to one another where one bend is angled upward and forward and the other bend is angled upward and rearward relative to one another such that the two horizontally aligned spray heads are also vertically offset from one another to produces two paint spray fans that overlap one another, but that do not collide with one another by producing paint spray fans that sprays in different parallel planes (as seen in Fig 3, shown in arrows, the arms and the spray heads are pivotable to be fixed around 3 different axis; if for example, the user rotates arm 96 by 180 degrees, the 
Regarding claim 7, Harrison teaches the method of claim 6, where the paint spray fans overlap by 40-50 percent (since the spray heads swivel, as seen in Fig 3, the device is capable of overlapping the sprays within the claimed range).  
Regarding claim 8, Harrison teaches the method of claim 6, where the spray heads are paint spray assemblies (as disclosed in abstract) separated from one another across the length of the dual paint spray wand by a predetermined distance (as seen in Fig 3, the two arms are separated at base swivel 90, each arm having a spray head).  
Regarding claim 9, Harrison teaches the method of claim 6, where the spray heads are separated from one another across the length of the dual paint spray wand by 3 to 8 inches (since the arms swivel, as seen in Fig 3, the device is capable of placing the two spray heads at a distance of 3 to 8 inches).
Regarding claim 10, Harrison teaches the method of claim 6, where one spray head sprays ahead of the other when painting a surface (since the spray heads swivel about 3 different axis, as seen in Fig 3, the device is capable of placing one spray head ahead of the other).
claim 15, Harrison teaches the method of claim 6, where each of the two arms has a spray end having threading for receiving the spray heads (each arm has a connector end 112 and 114, that threads onto spray heads via connectors 122 and 120, as seen in Fig 2, these are threaded connections).
Note: Claims 6-10 and 15 are directed to a method. However, no method steps were positively claimed outside of the step of “providing a spray wand”. Since Harrison teaches a spay wand with all the capabilities of the claimed spray wand, the claims are anticipated. 

Regarding claim 11, Harrison teaches a dual-headed paint spray wand (78, seen in Fig 1-3) having a length and width (78 has  length extending in the longitudinal direction of 80 and a width extending perpendicular to 80) and a central feed tube (80) split into two arms (96 and 98) each having a spray end (120 and 122) where the two arms are separated at a predetermined distance from one another (as seen in Fig 3, the two arms are separated at base swivel 90), with one arm positioned on each side of the central feed tube split (as seen in Fig 3) and where the two arms are angled upward and in opposing fixed relationship to one another, such that one arm is angled upward and forward and the other is angled upward and rearward to allow the two spray ends to be vertically offset from one another along both the length and width of the dual-headed paint spray wand (as seen in Fig 3, shown in arrows, the arms and the spray heads are pivotable to be fixed around 3 different axis; if for example, the user rotates arm 96 by 180 degrees, the spray head 140 would be angled upward and rearward with respect to the other spray head; this is because adapter 116 of spray head 140 would be extending in an opposite direction as adapter 118 of spray head 142; as such, in this configuration one spray 
Regarding claim 12, Harrison teaches the wand of claim 11, where the predetermined distance between of the two arms along the length of the dual-headed paint spray wand is between 3 to 8 inches (since the arms swivel, as seen in Fig 3, the device is capable of placing the two arms at a distance of 3 to 8 inches) and where the vertical offset of the two spray ends along the width of the dual-headed paint spray wand is between ½ an inch to 5 inches (since the arms and the spray heads swivel around 3 different axis, the user has the capability of placing the spray ends such the vertical offset is in the claimed range by manipulating the heads around their different pivot points).  
Regarding claim 13, Harrison teaches the wand of claim 11, where each of the spray end includes a spray head for spray paint (spray heads dispense paint, as disclosed in the abstract).  
Regarding claim 14, Harrison teaches the wand of claim 11, where each of the spray ends include threading for receiving spray heads for spraying paint (each arm has a connector end 112 and 114, that threads onto spray heads via connectors 122 and 120, as seen in Fig 2, these are threaded connections).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-15 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 12/22/2020 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.

If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752